Citation Nr: 0400131	
Decision Date: 01/05/04    Archive Date: 01/21/04

DOCKET NO.  95-03 643	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Des Moines, Iowa


THE ISSUES

1.  Entitlement to service connection for bullous emphysema.

2.  Entitlement to an increased rating for residuals of a 
spontaneous pneumothorax, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The veteran had active service from August 1959 to August 
1963.

This appeal arises from an August 1994 rating action that 
denied a rating in excess of 10 percent for residuals of a 
spontaneous pneumothorax.  A Notice of Disagreement was 
received in December 1994, and a Statement of the Case (SOC) 
was issued subsequently that month.  A Substantive Appeal was 
received in January 1995, and a Supplemental SOC (SSOC) was 
issued in February 1995.  In April 1995, the veteran 
testified at a hearing before a hearing officer at the RO; a 
transcript of the hearing is or record.  A SSOC was issued in 
June 1995.  In May 1996, the veteran at the RO testified at a 
Board of Veterans' Appeals (Board) videoconference hearing 
before the undersigned in Washington, D.C.; a transcript of 
the hearing is of record.  In September 1996, the Board 
remanded this case to the RO for further development of the 
evidence and for due process development.

This appeal also arises from a March 1997 SSOC wherein the RO 
denied service connection for bullous emphysema, and 
continued the denial of a rating in excess of 10 percent for 
residuals of a spontaneous pneumothorax.  A Substantive 
Appeal with respect to the denial of service connection was 
received in June 1997.  A SSOC on both issues was issued in 
April 1998.  

By decision of May 1999, the Board denied service connection 
for bullous emphysema, as well as a rating in excess of 10 
percent for residuals of a spontaneous pneumothorax.  In 
January 2001, the VA Secretary filed a unilateral motion with 
the United States Court of Appeals for Veterans Claims 
(Court) to vacate and remand the May 1999 Board decision.  By 
Order of April 2001, the Court granted the motion, vacating 
the May 1999 Board decision, and remanding this case to the 
Board for further action.

By decision of May 2002, the Board again denied service 
connection for bullous emphysema, as well as a rating in 
excess of 10 percent for residuals of a spontaneous 
pneumothorax.  In August 2002, the veteran filed a motion for 
reconsideration of the May 2002 Board decision.  In October 
2002, a Deputy Vice-Chairman of the Board denied the 
veteran's motion for reconsideration under the provisions of 
38 U.S.C.A. §§ 7103, 7104 (West 2002) and 38 C.F.R. §§ 
20.1000, 20.1001 (2002).  The veteran again appealed to the 
Court.  

In June 2003, the appellant and the VA Secretary filed a 
joint motion with the Court to vacate and remand the May 2002 
Board decision.  By Order later in June 2003, the Court 
granted the joint motion, vacating the May 2002 Board 
decision, and remanding this case to the Board for further 
action.


REMAND

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
and 5107 (West 2002).  To implement the provisions of the 
law, VA promulgated regulations published at 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2003)).  The VCAA and its 
implementing regulations include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify him what evidence will be obtained 
by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In 
addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

As noted in the joint motion, the record does not include any 
correspondence from the RO specifically addressing the VCAA 
notice and duty to assist provisions as they pertain to the 
claims currently on appeal, to particularly include the duty, 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), 
requiring the VA to explain what evidence will be obtained by 
whom.  See Charles v. Principi, 16 Vet. App. 370 (2002); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  Action 
by the RO is required to satisfy the notification provisions 
of the VCAA.  See Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F. 3d 1339 (Fed. Cir. 2003).  The RO's 
notice letter to the veteran should explain that he has a 
full one-year period for response.  See 38 U.S.C.A. § 5103; 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, No. 02-7007, -7008, -7009, -7010 (Fed. Cir. 
September 22, 2003).  After providing the required notice, 
the RO should attempt to obtain any pertinent outstanding 
evidence for which the veteran provides sufficient 
information and, if necessary, authorization, following the 
procedures prescribed in 38 C.F.R. § 3.159 (2003).

The actions identified herein are consistent with the duties 
imposed by the VCAA.  However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure full compliance therewith.  Hence, 
in addition to the actions requested above, the RO should 
also undertake any other development and/or notification 
action deemed warranted by the VCAA prior to adjudicating the 
claims on appeal.  The SSOC issued to the veteran and his 
representative that explains the bases for the RO's 
determinations must include citation to any additional legal 
authority considered-specifically, pertinent legal authority 
implementing the VCAA (i.e., 38 C.F.R. §§ 3.102 and 3.159 
(2003)). 

Accordingly, these matters are hereby REMANDED to the RO for 
the following action:

1.  The RO should furnish to the veteran 
and his representative a letter providing 
notification of the VCAA and the duties 
to notify and assist imposed thereby, 
specifically as regards the claims 
currently on appeal.  The letter should 
include a summary of the evidence 
currently of record that is pertinent to 
the claims, and specific notice as to the 
type of evidence necessary to 
substantiate the claims.  

To ensure that the duty to notify the 
claimant what evidence will be obtained 
by whom is met, the RO's letter should 
include a request that he provide 
sufficient information and, if necessary, 
authorization to enable the VA to obtain 
any medical records pertaining to 
evaluation or treatment for bullous 
emphysema and residuals of a spontaneous 
pneumothorax that are not currently of 
record.   

The RO should also invite the veteran to 
submit any pertinent evidence in his 
possession, and explain the type of 
evidence that is his ultimate 
responsibility to submit.  The RO's 
letter must also clearly explain to the 
veteran that he has a full one-year 
period for response (unless this right is 
waived, in writing).  

2.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the procedures set forth in 38 
C.F.R. § 3.159 (2003).  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the appellant and his 
representative of the records that were 
not obtained, explain the efforts taken 
to obtain them, and describe further 
action to be taken.

3.  To help avoid future remand, the RO 
must ensure that all requested 
notification and development action has 
been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.     
See Stegall v. West, 11 Vet. App. 268 
(1998).

4.  The RO must also review the claims 
file to ensure that any additional 
notification and development required by 
the VCAA has been accomplished.  

5.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claims for 
service connection for bullous emphysema, 
and a rating in excess of 10 percent for 
residuals of a spontaneous pneumothorax 
on appeal in light of all pertinent 
evidence and legal authority.
 
6.  In any benefit sought on appeal 
remains denied, the RO must furnish the 
veteran and his representative an 
appropriate SSOC (to include citation to 
the provisions of 38 C.F.R. §§ 3.102 and 
3.159 (2003), and clear reasons and bases 
for its determinations), and afford them 
the appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether any benefit requested 
should be granted or denied.  The veteran and his 
representative need take no action until otherwise notified, 
but they may furnish additional evidence and/or argument 
during the appropriate timeframe.  See Kutscherousky v. West, 
12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 
(1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



	                  
_________________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


